Citation Nr: 0733485	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disorder to include attention deficit 
disorder, post-traumatic stress disorder (PTSD), and 
depression, and if so, whether the reopened claim should be 
granted.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board notes that in the appealed May 2003 rating 
decision, the RO reopened and then denied the claim seeking 
service connection on the merits.  The Board has a legal duty 
to consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.

The record reflects that the veteran failed to appear, 
without explanation, for a Travel Board hearing scheduled in 
June 2006 before a Veterans Law Judge.  He has not requested 
that the hearing be rescheduled.  Accordingly, the Board will 
proceed as if the veteran's hearing request has been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007) (providing that 
failure to appear for a scheduled hearing is treated as a 
withdrawal of the request).  


FINDINGS OF FACT

1.  The evidence received since an unappealed May 2001 
decision denying service connection for a psychiatric 
disability to include attention deficit disorder, PTSD, and 
depression includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

2.  The veteran did not engage in combat, and the occurrence 
of any claimed in-service stressor supporting the current 
diagnosis of PTSD is not established by credible supporting 
evidence.

3.  Depression was not present in service and is not 
otherwise etiologically related to service.

4.  The veteran does not have attention deficit disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
psychiatric disability to include attention deficit disorder, 
PTSD, and depression.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2.  An acquired psychiatric disorder to include attention 
deficit disorder, PTSD, and depression, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to this claim is required under the 
VCAA.

With respect to the reopened claim, the record reflects that 
the RO provided the veteran with the notice required under 
the VCAA and the implementing regulation, to include notice 
that he should submit any pertinent evidence in his 
possession, by a letter mailed in December 2003, after the 
initial adjudication of the claim. Thereafter, the veteran's 
claim was readjudicated on a de novo basis by a Decision 
Review Officer in April 2004.  Additional adjudications 
occurred in April 2005 and December 2005.  Although the 
veteran was not provided notice with respect to the 
disability rating or effective date elements of his claim 
until June 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to these 
elements of the claim was no more than harmless error.  The 
Board is cognizant of the fact that the December 2003 VCAA 
letter failed to specifically advise the veteran that 
evidence from sources other than his service records or 
evidence of behavior changes may constitute credible 
supporting evidence of a stressor of personal assault.  The 
veteran is presumed prejudiced by this omission; however, his 
actual knowledge that he may furnish this type of evidence is 
demonstrated in the record, which rebuts the presumption of 
prejudice.  In the April 2005 Substantive Appeal (VA Form 9), 
the veteran reported that he was in the process of contacting 
those he served with during the military for purposes of 
obtaining "independent corroborative evidence that his PTSD 
is service-connected."  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his personnel records and 
VA treatment records.  Service medical records were 
previously associated with the claims file.  As for the 
private treatment facilities the veteran listed in an 
authorization and consent to release information form (VA 
Form 21-4142) dated in January 2004, he failed to complete 
separate forms for each facility as the RO requested in a 
letter to him mailed in April 2004.    
The RO afforded the veteran an appropriate VA examination and 
obtained a medical opinion on the etiology of his claimed 
PTSD disorder.  

As to any duty to provide an examination and/or opinion 
addressing the included question of whether the veteran has a 
depressive disorder and attention deficit disorder that began 
during or as the result of some incidence of service, to 
include trauma, the Board notes that, in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant), contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; establishes 
that the veteran suffered an event, injury, or disease in 
service; and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).
Here, the service medical records are negative for any 
findings relating to an acquired psychiatric disorder, and 
the veteran is not currently diagnosed with attention deficit 
disorder.  Therefore, the Board finds that the medical 
evidence currently of record is sufficient to adjudicate the 
appeal of these issues and a medical examination or opinion 
is not warranted.  38 U.S.C. § 5103A(d) (West 2002)); 38 
C.F.R. § 3.159(c)(4) (2007).

The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the reopened claim by 
the RO were insignificant and non-prejudicial to the veteran.  
	



Evidentiary Background

The veteran was initially denied service connection for a 
psychiatric disability to include attention deficit disorder, 
PTSD, and depression in a May 2001 rating decision.  The RO 
maintained that while a diagnosis of PTSD had been clinically 
established, the evidence of record indicated that the 
veteran's PTSD was the result of his childhood experiences.  
The RO noted that there were no stressors shown in service.  
The RO further noted that attention deficit disorder was 
considered a congenital or development defect, and therefore, 
not subject to service connection.  The veteran was notified 
of this decision in a letter mailed to him on August 31, 
2001.  On April 16, 2002, the veteran submitted a statement 
in which he indicated that he wanted to open a claim for 
service connection of "PTSD aggravated by assault and 
physical damage resulting in cerebellar vestibular 
dysfunction, vertigo, and life long balance disturbances 
which started in the military."  In a letter mailed to the 
veteran on July 22, 2002, the RO advised the veteran that he 
had one year from August 31, 2001 to appeal the rating 
decision that denied service connection for a psychiatric 
disability.  

The evidence then of record included service medical records, 
which were absent any complaints of or findings of a 
psychiatric disability or attention deficit disorder during 
service.  

The DD Form 214 showed that the veteran was not awarded any 
medals indicative of combat.  

VA treatment records dated from April 1999 to August 1999 
noted that the veteran had been followed in the neurology 
clinic and pulmonary clinic for a number of disorders that 
included attention deficit disorder.  A June 1999 record 
showed that the veteran reported that he was diagnosed with 
attention deficit disorder by a psychiatrist in 1996, for 
which he had been prescribed Meclizine.  He also reported 
that he was seen in the PTSD clinic for a brief time in 1997 
without significant results.  

At an April 2000 fee-basis VA compensation and pension 
examination by QTC Medical Services, the veteran reported on 
childhood abuse.  He further reported that when he was 
stationed at Fort Dix, New Jersey, waiting transportation to 
Germany, he began to be aware that he was perhaps gay.  He 
described a "dissociative experience" he experienced in 
Germany with another man.  Following this incident, he 
reported that he enjoyed working in communications in Germany 
and that he had had some homosexual experiences but he was 
very discrete about them.  He had no difficulty with anyone 
else; however, he lived in fear of being discovered.  He 
complained of "nightmarish flashbacks" of his childhood 
traumatic experiences.  He would also recall episodes of 
anxiety that he experienced at times during service when he 
feared that his homosexuality would be discovered, resulting 
in being "set upon" by his fellow soldiers.  

The examiner concluded that the veteran's post-traumatic 
experiences that caused his symptoms of flashbacks, insomnia, 
and panic attacks were due to the traumatic experiences of 
his childhood.  The examiner maintained that the symptoms of 
PTSD that the veteran ascribed to his feelings of anxiety 
while in the military were not the result of anything that 
actually happened to him in the military.  Rather, the 
examiner indicated that they appeared to be feelings of guilt 
over his sexual orientation in the military resulting in 
anxiety that he would be discovered.  On Axis I, the examiner 
provided a diagnosis that included PTSD and depression.

Several pages from the veteran's personnel file (DA Form 20) 
were associated with the claims file, which contained no 
relevant information. 

In a statement received by the RO on September 4, 2002, the 
veteran maintained that he wanted to appeal the May 2001 
decision.  The RO found that the veteran's notice of 
disagreement was untimely, and treated a statement submitted 
on September 20, 2002, by a former representative of the 
veteran, as a claim to reopen.  

Evidence added to the record since the May 2001 decision 
include VA treatment records dated from May 1995 to December 
2003.  A May 1995 record indicated that the veteran had a 
provisional diagnosis of attention deficit disorder.  A May 
1998 record noted that the veteran had childhood PTSD and 
depression by history.   Records dated in October 1998, March 
1999, and January 2001 noted that the veteran had PTSD 
related to childhood abuse.  In particular, the January 2001 
record showed that the veteran reported on symptoms of PTSD 
secondary to childhood trauma.  He related that he had two 
psychiatric VA inpatient admissions in 1997 and 1998, 
prompted by "a terribly [sic] sense of fear," which he 
later realized came from his belief that his parents wanted 
to kill him as a child.  

Thereafter, a March 2001 VA treatment record showed that the 
veteran maintained that the evaluation process continued to 
be difficult for him as it had raised thoughts about past 
traumatic events, particularly events that occurred during 
his military service.  A March 2001 assessment report 
(summary of treatment) noted that the veteran reported on 
several incidents that occurred in his childhood and during 
his military service that qualified for Criterion A of PTSD; 
however, no description of the purported military trauma was 
provided by the examiner.  The examiner noted that the 
veteran presented as an intelligent individual who was 
suffering from the long-term events of "numerous traumatic 
events."  

Thereafter, in January 2002, the veteran contended that he 
had PTSD from his childhood, and he reported that he was 
given a "blanket party" during service.  The examiner noted 
an impression of rule out PTSD related to childhood trauma 
and noncombat related beating in the military.  Another 
January 2002 record showed that the veteran maintained that 
he had PTSD only dating back to his time in the military when 
he received a "blanket party" in basic training.  He then 
maintained that this was only a new memory.  An August 2002 
record noted that the veteran reported that he suffered from 
PTSD, childhood related that became worsened by "combat 
related exposure."  A September 2002 progress record noted 
that the veteran's history included non-military PTSD that 
was compounded in the military.  A September 2002 progress 
record showed that the veteran reported for the first time 
that he experienced sexual trauma in service and that he 
still had symptoms of PTSD related to it.  It was noted that 
the veteran was initially traumatized at the age of four and 
later on in high school, but the most severe trauma dated to 
his military experience.  Dr. E.G. provided a diagnosis of 
PTSD, military sexual trauma related.  A January 2003 
progress record noted that the veteran reported that he was 
sexually abused in the military, "violently by the group," 
and that he was also beaten up there as well.  Dr. S.D. 
provided a diagnosis of PTSD, related to military sexual 
trauma and childhood abuse on Axis I.  An April 2003 record 
showed that the veteran reported that he did not recall the 
military sexual trauma until the year 1995.  A December 2003 
record showed that the veteran only reported on the purported 
military sexual trauma, and he indicated that he believed 
that this trauma was the source of his PTSD symptoms.  The 
examiner observed that the veteran denied any other history 
of sexual abuse, which the examiner noted was inconsistent 
with previous reports.  The examiner provided a diagnosis of 
PTSD and dysthymia on Axis I.  

In the stressor statement received by the RO in December 
2003, the veteran reported that the first time he dissociated 
was at a noncommissioned officer's club.  He threw a beer 
bottle at a guy on the stage, which he felt was totally out 
of character for him.  He indicated that he had to see the 
base commander about the incident a week later.  He reported 
on an episode in which a man in a radio shop "kept trying to 
come on to [him]."  He reported on an episode in which a 
drill instructor got on top of him and told him to do push 
ups.  He maintained that the drill instruction had an 
erection during this incident.  He reported on an episode in 
which he threw a grenade too short, and the drill instructor 
accused him of trying to kill him.  In retribution, the drill 
instructor reportedly had the veteran and other soldiers of 
his unit perform an exercise.  The veteran maintained that 
the other soldiers then gave him a "blanket party" to 
punish him.  He then indicated that the drill instructor also 
raped him.  He concluded that his military experience was an 
"absolute nightmare."  In a March 2004 statement, the 
veteran reported on his military stressors, but in regard to 
the "blanket party" incident, he further maintained that 
six or seven men "beat the living hell out of [him]" and 
"crushed" his septum.   

VA treatment records dated through to June 2005 include an 
August 2004 neuropsychological evaluation report that showed 
that the veteran only reported a long history of severe PTSD 
and depression dating back from 1965, when he entered the 
army for basic training.  The veteran only reported on the 
claimed military stressors ("blanket party" and the rape).  
The examiner then concluded that the veteran met the criteria 
for PTSD that had been present since basic training.  Also, 
the examiner reported that testing revealed that the veteran 
did not have attention deficit disorder.  A September 2004 VA 
progress note showed that an examiner observed that the 
veteran's reference to his childhood PTSD was now somewhat 
confusing as the veteran no longer spoke of his parents in 
the same way as when he first came into treatment.  

The January 2005 VA PTSD examination report discusses the 
veteran's report of a history of years of therapy and 
military sexual trauma.  The examiner observed that current 
statements from the veteran did not match prior comments made 
to the QTC examiner in April 2000.  The examiner maintained 
that the veteran's first mention of military sexual trauma 
was in VA treatment records dated in 2002.  The examiner 
indicated that prior to that all of his hospitalizations were 
PTSD attributed to childhood abuse.  The examiner commented 
that the veteran's history was somewhat disjointed and 
fractured and was not consistent over time.  The examiner 
noted that the veteran's symptoms and problems he reported 
now were not reported in the past and events that happened in 
the past, such as his own sexual encounters when he was in 
the military in Germany were not reported now.  The examiner 
maintained that the veteran's account of the military sexual 
trauma that was supposed to have happened in his time at Fort 
Dix also did not seem credible, and it was noted that there 
was no supporting account in the veteran's military records, 
such as supporting accounts from eyewitnesses.  The examiner 
further maintained that the veteran's story about being 
drugged with some material pulled over his face, then raped, 
then left there for three days, followed by the chaplain, 
doctor, and base captain coming to see him, but then they 
just walked away, was extremely difficult to accept at face 
value.  The examiner noted that the veteran had had a number 
of similar psychotic-like or dissociative episodes throughout 
his history that might account for the symptoms that he 
claimed to have happened to him.  The examiner provided the 
following diagnoses:  major depressive disorder with mood 
incongruent psychotic features; alcohol dependence in current 
remission; and PTSD, but no documented military stressor.  
The examiner did not note outright that he reviewed the 
claims file, but his comments throughout the report clearly 
show that such a review took place.  

Records from Brigham and Women's Hospital dated in December 
2004 and personnel records were absent any relevant findings.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Of the evidence added to the record since the unappealed RO 
decision rendered in May 2001, the Board finds that the VA 
treatment records and stressor statements constitute new and 
material evidence.  The record now contains a description of 
military stressors the veteran contends caused his PTSD, and 
there is medical opinion evidence that links the veteran's 
PTSD to the claimed military stressors, which are 
unestablished facts necessary to substantiate his claim.  The 
credibility of this newly submitted evidence is presumed 
solely for the purpose of determining whether the claim 
should be reopened.  Therefore, it is sufficient to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the veteran's claim is in order.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with PTSD
in accordance with § 4.125(a).  

The veteran's claimed stressors are not related to combat.  
As such, the record must contain corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of any of the claimed stressors notwithstanding 
medical opinion evidence of record linking the veteran's PTSD 
to his military service.  The service medical records and 
personnel records do not document the actual occurrence of 
the claimed in-service stressor of sexual assault or any of 
the other claimed stressors.  These records also do not 
contain any types of markers or behavioral changes during 
service that would suggest the occurrence of the claimed 
stressors.  The veteran has not submitted any independent 
corroborative evidence, which is particularly significant in 
light of the evolution of his recollection of events that has 
occurred over the years as correctly observed by the January 
2005 VA examiner.  While some VA treating physicians have 
diagnosed the veteran with PTSD related to military sexual 
trauma, a medical opinion diagnosing PTSD does not suffice to 
verify the actual occurrence of a claimed in-service 
stressor.  Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997). Consequently, the veteran has not 
met all three criteria of 38 C.F.R. § 3.304(f) for a grant of 
entitlement to service connection for PTSD.

In addition, the service medical records do not show that the 
veteran's diagnosed depression was present in service, nor is 
there any competent medical opinion evidence that links this 
disorder to the veteran's military service.  As for the 
claimed attention deficit disorder, neuropsychological 
testing in August 2004 revealed that the veteran does not in 
fact have this disorder.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  Given all 
of the foregoing, the Board finds that service connection is 
not in order for an acquired psychiatric disorder to include 
attention deficit disorder, PTSD, and depression.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

As new and material evidence was submitted, the claim for 
service connection for acquired psychiatric disorder is 
reopened.

Service connection for acquired psychiatric disorder to 
include attention deficit disorder, PTSD, and depression is 
denied. 



____________________________________________
C. L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


